Title: [June 1760]
From: Adams, John
To: 



      June 1st. Sunday.
      
      
       Read 2 Odes in Horace. Spent the Evening at the Coll’s. While we were at supper, the Coll. received Letters from Mr. Turner of London, with a Bill of Lading and Invoice of about £150 sterlings worth of Glass and Hinges and Nails, and Locks &c. for a House. These were the Value of a sum of the Coll’s. Money, which Mr. Turner had retained, in his own Hands, about seven Years since, to satisfy a Debt from Mr. Branden, whom the Coll. had so strongly recommended, as in Mr. Turners opinion to make himself Brandens sponsor. So that it was as sudden and unexpected at least as a Prize in the Lottery would have been, or one taken at sea; and it had such a joyful Effect.
       Coll. Grape vines delight in a rockey, and mountainous soil, like our Commons, which would make excellent Vineyards.—I suppose that most of the Wines of the World, are the Growth of Climates at least as northern as ours. Champaign, and Tockay are more southward, but Burgundy &c. &c. &c. are northward of us.
      
      

      June 2d. Monday.
      
      
       Wasted the Day, with a Magazine in my Hand. As it was Artillery Election, it seemed absurd to study, and I had no Conveniencies, or Companions for Pleasure either in Walking, riding, drinking, husling, or any thing else.
      
      

      June 3rd. Tuesday.
      
      
       This Day has been lost in much the same, Spiritless manner.
      
       

      June 4th. Wednesday.
      
      
       Read nothing but Magazines as indeed an indisposition rendered me unfit for any Application. Discharged my Venom to Billy Veasey, against the Multitude, Poverty, ill Government, and ill Effects of licensed Houses, and the timorous Temper, as well as criminal Designs of the Select Men, who grant them Approbations. Then Spent the Evening, with Zab, at Mr. Wibirts.
      
      

      June 5th. Thurdsday.
      
      
       Arose late. Feel disordered. 8 o’Clock, 3 1/2 Hours after Sun rise, is a sluggard’s rising Time. Tis a stupid Waste of so much Time. Tis getting an Habit hard to conquer, and Tis very hurtful to ones Health. 3 1/2, 1/7 of the 24, is thus spiritlessly dozed away. God grant me an Attention to remark, and a Resolution to pursue every Opportunity, for the Improvement of my Mind, and to save, with the Parsimony of a Miser, every moment of my Time.
      
      

      June 1760. Friday 6th. June.
      
      
       Arose very late. A cold, rainy northeasterly storm, of several Days continuance. I have an ugly Cold, a phlegmatic stomach and a Cholicky Pain in my Bowells this morning. Read Timon of Athens, the Man hater, in the Evening at the Drs.
      
      

      Saturday. 7th.
      
      
       Arose late, again. When shall I shake off the shackells of morning slumbers, and arise with the sun? Between sun rise, and Breackfast, I might write, or read, or contemplate, a good deal. I might, before Breakfast, entirely shake off the Drowziness of the Morning, and get my Thoughts into a steady Train, my Imagination raised, my Ambition inflamed, in short every Thing within me and without, into a Preparation for Improvement.—I have some Points of Law to examine to day.
      
      

      Sunday, 8th.
      
      
       Spent the Evening and Night at the Coll’s. in ill natured, invidious, Remarks upon Eb. Thayer, and Morals and General Court &c.
      
      

      Monday. 9th.
      
      
       Attended Major Crosbeys Court. Where Capts. Thayer and Hollis made their Appearance. Thayer had taken 2 Accounts of Nathan Spear, in his own Hand Writing, and got the Writts drawn by Niles. But upon my making a Defence for Hunt, Spear was afraid to enter and so agreed to pay Costs and drop. But poor Thayer had to say, several Times I told him so, but he would have his own Way. This little dirty, petty fogging Trade, Thayer carries on yet.
      
      

      Tuesday 10 June.
      
      
       Altho my Spirits were wasted Yesterday, by sitting so late the Night before, (till one o’Clock I believe) and rising so early Yesterday morning, (by sun rise) and walking in the dewy Grass and damp Air, home to my fathers and then down to Major Crosbeys, yet the Thought of being employed, and of opposing Captn. Thayer and punishing Nathan Spear, and Spreading a Reputation, roused my Faculties, and rolled out Thoughts and Expressions, with a strenth and Rapidity, that I never expected. I remember something of the same sort, when I first waited on Mr. Gridley. The Awe of his Presence, a Desire of his Esteem, and of an Introduction to Practice, quickened my Attention and Memory, and sharpened my Penetration. In short, I never shall shine, till some animating Occasion calls forth all my Powers. I find that the Mind must be agitated with some Passion, either Love, fear, Hope, &c. before she will do her best.
       I rambled this Afternoon with the Dr. over the Commons, and amused my self by clearing the Spring and climbing the Ledges of Rocks, thro the Apertures of which, large Trees had grown. But I spend too much Time, in these Walks, these amusing Rambles. I should be more confined to my Chamber. Should read and muse more. Running to Dr., to the Barn, down to meals and for Pipes and Coals and Tobacco &c. take up much of my Time. I have grown habitually indolent and thoughtless. I have scarcely felt a glow, a Pang, a Transport of Ambition, since I left Worcester, since I left my school indeed, for there the Mischievous Tricks, the perpetual invincible Prate, and the stupid Dulness of my scholars, roused my Passions, and with them my Views and Impatience of Ambition. Let me Remember to keep my Chamber, not run Abroad. My Books, naval Trade, Coke, Andrews, Locke, Homer, not Fields and Groves and Springs and Rocks should be the Objects of my Attention. Law and not Poetry, is to be the Business of my Life.
      
      

      Saturday 14 June.
      
      
       This Week has been spent in Business, i.e. filling Writts, and Journeys to Boston, Scadding, Weighmouth, Abington. The other Night Cranch explained, to Zab and me, the Fire Engine, with which they throw up Water from the Bottoms of their Tin Mines in Cornwall, and Coal Mines in New: Castle. They have a large Cauldron of Plated Iron, filled with Water, and closely covered, and placed over a large Fire. Out of one side of this Cauldron, proceeds a large Tube of Iron horizontally, which Ends in a capacious iron receiver, shaped like an Egg, which will hold a Tun. Half Way between the Cauldron and the Receiver, in the Tube is a Cock. From the Lower Side of the Receiver perpendicularly goes another Tube, down into the Well or Bottom of the Mine, i.e. into the Water. At the mouth of this Tube, where it communicates with the Receiver is a Valve. From the Top of the same Receiver, perpendicularly upwards goes another Tube, which extends quite up above the surface of the Ground, and at the bottom of this Tube i.e. where it communicates with the Receiver, is another Valve. This is the Description of the Machine. Now when the Water in the Cauldron is made to boil, it sends a hot steem along, thro the Cock which is first opened for that Purpose in the Receiver, which proceeds from the Receiver thro one Valve down to the Water and thro another Valve, up into open Air. By this steem the Air, within, is very soon rarified, so as to be no Ballance for the Pressure of the Air, upon the Water in the Mine without the Tube. Of Course the Water rises and fills the Receiver. Then turn the Cock and stop the Passage of the Steem, and the Water beginning to descend will close down the lower Valve. The Vapour thus confined in the Cauldron by the Cock, and the Water confined in the Receiver by the Lower Cock, as soon as you open the Cock, the furious Vapour flies out and drives before it, all the Water in the Receiver, thro the upper Valve, quite up into open Day, where they have channells &c. to convey it away. And when this Proscess is once compleated, they begin anew. This Engine was an Invention of Capt. Savery. They used Copper originally, but lately, they use plated Iron.
       They have a different manner now. They use 2 Concentric Tubes, with a Box, like a Pump Box playing in the central one.
       In my Journey to Abbington, my Mind seemed to be confused with the Dust and Heat, and fatigue. I had not Spirit and Attention to make any Observations upon the Lands, Corn, Grass, Grain, Fences, orchards, Houses &c. I dined at Nortons where the two military Companies of the Town, were assembled to raise Voluntiers, Recruits, but I had not Spirits to make Observations, on the Landlord, or Lady, or Officers or soldiers or House, or any Thing. I eat Milk for Breakfast.
      
       

      1760. June 15th. Sunday.
      
      
       Rose early, 5 o clock. A pleasant Morning. The more I write the better. Writing is a most useful improving Exercise. Yesterday morning before Break fast I wrought my Mind into a Course of Thinking, by my Pen, which I should not have fallen into the whole day without it; and indeed not resuming my Pen after Breakfast, I insensibly lost my attention.
       Let me Aim at Perspicuity, and Correctness more than ornament, in these Papers.
      
      

      Monday. June 16th.
      
      
       Arose before the sun. Now I am ignorant of my Future Fortune, what Business, what Reputation, I may get, which is now far from my Expectations. How many Actions shall I secure this Day? What new Client shall I have? I found at Evening, I had secured 6 Actions, but not one new Client, that I know of.
      
      

      Tuesday. June 17th.
      
      
       Arose before the sun again. This is the last day. What, and who to day? Ebenezer Hayden was altogether new and unexpected. Hollis him self was altogether new and unexpected and John Hayward was altogether new and unexpected. 3 entirely new Clients, all from Captn. Thayers own Parish, and one of whom is himself a Pretender to the Practice, are a considerable Acquisition. I believe, by the Writ and Advice I gave Hayden and the Writt and Advice and the Lecture, concerning Idleness and Petty fogging, given Hollis before Hayward will spread me. Hollis is very near to Beggary and Imprisonment. His oxen are attached, and his Cows, and Pew, and a Number of Writts, and Executions are out against him and not yet extended. He owes more than his Estate can pay I believe. And I told him that by neglecting his own proper Business, and meddling with Law which he did not understand, he had ruined himself. And it is true, for if he had diligently followed his Trade of making shoes and lived prudently he might at this Day have been clear of Debt and worth an handsome Estate. But shomaking I suppose was too mean and diminutive an Occupation for Mr. Thomas Hollis, as Wig making was to Mr. Nat Green, or House Building to Mr. Daniel Willard, and he like them in order to rise in the World procured Deputations from the Sheriff, and after serving long enough in that office to gett a few Copies of common Writts and a most litigious Disposition, left the Sheriff and commenced the Writt Drawer. But poor Hollis is like to be stripped of all he has, if he should escape the Goal, which Daniel Willard was obliged to enter, and if he should not be forced to fly like Nat Green. These sudden Transitions from shomaking, Wigg making and House building, to the Deputy Sheriffwick; and from thence to the Practice of Law, commonly hurry Men rapidly to Destruction to Beggary and Goals. Yet Coll. White has rose the same Way, i.e. by a Deputation from the Sheriff. But White had the Advantage of a liberal Education, and had as Rival no Competitor to oppose him, so that he got quickly sworn. E. Taylor too, was naturally smart, and had been long a sheriff, and had the Patronage and Encouragement of Mr. Trowbridge, who was his Brother in Law. Applin and Ruggles are in a higher Class, men of Genius and great Resolution, to combat the World both by Violence and stratagem.
       Thayer by his own abject slavery to Coll. Pollard got his Affection and he did every Thing to encourage him. Dana has given him great Numbers of Writts to be served on People in this Town, he takes seven shillings for the Writt, and four shillings always, and some times 5 for the service; of this he gives Dana one shilling for his Blank, and reserves 10 or 11 to himself; great Numbers of Writts he has filled himself, and those which he durst not fill he got Niles to fill for 3 shillings so that he takes 3, and four is seven and often times Eight shillings to himself. Thus from Coll. Pollard, from Mr. Dana and Elisha Niles he has got his Estate, as his Legislative Authority, as basely got as Bestia’s from the Throne. A little longer Experience will enable me to trace out the whole system of his Policy and iniquity.
       The office of a sheriff, has Dangers and Temptations around it. Most of them decline, in Morals or Estate or both. Saml. Penniman is one.
      
      
       
        
   
   For entering actions for the July sitting of the Suffolk Inferior Court.


       
      
      

      1760 June 18th.
      
      
       Read but little, thought but little, for the N.E. storm unstrung me.
      
      

      Thurdsday June 19.
      
      
       I have been the longer in the Argument of this Cause not for the Importance of the Cause itself, for in itself it is infinitely little and contemptible, but for the Importance of its Consequences. These dirty and ridiculous Litigations have been multiplied in this Town, till the very Earth groans and the stones cry out. The Town is become infamous for them throughout the County. I have absolutely heard it used as a Proverb in several Parts of the Province, “as litigious as Braintree.” And this Multiplicity is owing to the Multiplicity of Petty foggers among whom Captn. Hollis is one, who has given out that he is a sworn Attorney till 9/10 of this Town really believe it. But I take this Opportunity, publickly to confront him, and undeceive the Town. He knows in his Conscience that he never took the Oath of an Attorney, and that he dare not assume the Impudence to ask to be admitted. He knows that the Notion of his being a sworn Attorney is an Imposture, is an Imposition upon this Town. And I take this opportunity publickly to declare that I will take all legal Advantages, against every Action brought by him or by Captn. Thayer or by any other Petty fogger in this Town. For I am determined if I live in this Town to break up this scene of strife, Vexation and Immorality. (Such suits as this and most others that ever I have seen before a Justice in this Town, have a Tendency to vex and imbitter the Minds of the People, to propagate an idle, brawling, wrangling Temper, in short such suits are an Inlet to all manner of Evils.)
       And some i.e. one of these suit managers, when I first came to this Town, hearing that I had been thro a regular Course of study with a regular Practitioner, and that I was recommended to the Court in Boston, by one of the greatest Lawyers in America, concluded, that I should be enabled by these Advantages, and prompted by my own Interest if by no higher Motive, to put an End to the illegal Course of dirty, quacking Practice in this Town, which he had been in, and thereby enslaved the Minds and Bodyes and Estates of his Neighbours. And to prevent this he set himself to work to destroy my Reputation and prevent my getting Business, by such stratagems as no honest Mind can think of without Horror, such stratagems as I always will resent, and never will forgive till he has made Attonement by his future Repentance and Reformation. I thank God his Malice has been defeated, he has not been able to enslave me, nor to drive me out of Town, but Peoples Eyes begin to open, and I hope they will open wider and wider till they can see like other Towns. Happy shall I be if I can rescue the Souls and Bodies, and Estates of this Town from that Thraldom and slavery, to which these Petty foggers have contributed to depress them; and if I can revive in them a generous Love of Liberty and sense of Honour.—After this long Digression your Honour will let me return to this Cause, and I rely upon it, it is a vexatious one. I rely upon it that many of these Articles were borrowed and not bought, and that therefore this Action cant be maintained for them. I rely upon it, that the Affair of the Hat is a litigious Thing, that it was a mere piece of Tavern Amuzement, and if there was any Thing like Bargain and sale in it, the Bargain was completed, the Hat delivered and the Money paid, and with regard to the other Articles, we have filed an Account that more than ballances them, and therefore I pray your Honours Judgment for Costs.
      
      
       
        
   
   This entry is obviously a draft of JA’s argument, or the closing portion thereof, in the case of Lt. White and the hat. In the very next entry JA redrafted his argument in order to avoid so egotistical a tone.


       
      
      

      Friday June 20th.
      
      
       I must not say so much about my self, nor so much about Hollis and Thayer by Name. I may declaim against Strife, and a litigious Spirit, and about the dirty Dablers in the Law.
       I have a very good Regard for Lt. White, but he must allow me to have a much greater Veneration for the Law. To see the Forms and Processes of Law and Justice thus prostituted, (I must say prostituted) to revenge an imaginary Indignity, offered in a Tavern over a Chereful Bowl or enlivening Mug. To have a mere Piece of Jocular Amuzement, thus hitched into an Action at Law, a mere frolick converted into a Law suit, is a Degree of meanness that deserves no Mercy and shall have none from me. I don’t think Lt. White considered the Nature and the Consequences of this Action, before he brought it. If he had he never would have brot it. He has too much Honour to have brot it. But I suppose the Case was this. Lt. White was a little chagrined, that my Client had for once outwitted him, and in a Miff, or a Bravado, I say a Miff or a Bravado, sees Hollis and asks his Opinion. And Hollis glad of an opportunity to draw a Writ, instantly encourages the suit, and the suit was brot. And when once brot, it was too late to repent. But I dare say he has been severely sorry, that he ever brot it, and will have still further Occasion to be sorry before it Ends.
       As to the Hat, Either it was a Bargain and Sale or it was not. If it was a Bargain and sale, The Hat is my Clients and the Price agreed upon, which was the Copper, delivered at the very Time, is Lt. Whites. But if it was not a Contract, but only a frolick and no one in Earnest, as I suppose it was, then the Property of the Hat continues in Lt. White, and he is welcome to take it, returning us our Copper.
       Rode to Germantown in the morning. Cranch says that the Grindstone is found in the Coal Mines in Europe. The Coal lies in Apart­ments, strongly fortified with Partitions of this stone, and this stone forms the Covering over Head, &c. I took Notice of the Rock Weed, they were burning into Kelp and I find there are a great Variety of Species of it. Some of it grows out of the Rock, a small stalk, which soon spreads into several Brainches, and each of those Branches into several others, with those little Bubbles or Bladders, full of Air, scattered along at little Distances, on every Branch and Sprig, but at the End of Each twigg or Sprig, hangs a large Pod, full of seed incased in a spongy substance. We went down to some large stones, which had been thrown over between high Water and low water mark 2 or 3 Years ago. These stones are all grown over with the Rock Weed. The seed, We suppose is deposited by the Water upon the Rock, takes Root and grows. It grows very fast to the Rock and when you pull, you will sometimes break the stalk, sometimes pull off a flake of the Rock with it, and sometimes take the Weed, as it seems to me, fairly up by the roots, and the Roots are little fine Spiculae, finer than the Point of the finest Needle. These Roots insert themselves into the Pores of the Rock and thence draw Nourishment. And the connoiseurs say, that some Rocks will produce Weeds, large and rank and strong, while others, laid in the same Place at the same time, will produce only a meagre, short, lingering one. They seem to take a deeper and stronger Root, in Timber and Planks, as on the sides of Wharfes, than they do in Rocks. The salt Water seems to be impregnated with the seeds of it, for whenever a Rock is thrown below high Water mark, immediately a Crop of these Weeds Spring up. It is excellent Manure for the Soil. The salts and sulphurs in it are very good. When they thro it into the Kelp Kiln, it is of a dark brown, or a dirty Yellow, but after it has been heated in the Kiln, it turns of a bright clear green. The Fire occasions some Change in the Configuration of the surface, that reflects green Rays most plentifully, where it used to reflect yellow and brown. They burn it into an ashes, which is a fixed salt, which they call Kelp. 20 Tons of the Weeds will produce about one Ton of the ashes. It tastes a little like Gun powder, it smells like marsh Mud, like a muddy Creak, &c. It has a saltish, sulphurous Taste and Smell. —The Deacon shewed us a Sort of Stone, that the old Glass Company brought from Connecticut, to use instead of Grindstone, for the furnace. He called it stone of the asbestus Kind. Dr. Eliot used it in his  and never found the fire made any Impression on it. But the Glass men found it dissolved in about 4 months. They call it a Cotten stone. It seems to have no Gritt at all, it feels as soft as soap. It cost the Company about  or £900.—Thus, the first Es­says, generally rude, and unsuccessful, prove burdensome instead of profitable.
      
      
       
        
   
   Deacon Joseph Palmer, later called General Palmer, conducted with his brother-in-law Richard Cranch various business enterprises, including a glass manufactory in the Germantown section of Braintree (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements., under Palmer; Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p. 473–492).


       
       
        
   
   Doubtless Jared Eliot (1685–1763), Yale 1706, of Killingworth, Conn.; a Congregational minister, physician, and writer on scientific and agricultural subjects (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.).


       
      
      

      June 21st. 1760. Saturday.
      
      
       
      
      

      June 23rd. 1760. Monday.
      
      
       A long obstinate Tryal, before Majr. Crosby, of the most litigious, vexatious suit, I think that ever I heard. Such Disputes begin with ill humour and scurrilous language, and End in a Boxing Bout or a Law suit.
      
      

      Tuesday. 24th. June.
      
      
       Arose early, a very beautiful Morning. Zab. seems to make insufficient Distinctions between the Vowells. He seems to swallow his own Voice. He neither sounds the Vowells nor Articulates distinctly. The story of Yesterdays Tryal, spreads. Salisbury told my Uncle and my Uncle told Coll. Quincy. They say I was saucy, that I whipped the old Major, &c., that I ripped about the Law suits of this Town And of that House, and that I reminded the Majer of his oath to be of Council to neither Party, and to do Justice equally between the Parties according to Law.
      
      

      Wednesday 25 June.
      
      
       Went out with the Coll., in his Canoe, after Tom Codd. Rowed down, in a still calm, and smooth Water, to Rainsford Island, round which we fished in several Places, but had no Bites. Then we went up the Island, and round the Hill. Upon the North Easterly side of the Hill, or Island, is a prodigious Bank or Head, which is perpetually washing away, with Rains and Tides. Heartley says it has been washed away 10 feet since he lived on the Island. The Rocks all round the Island are covered with long, rank, rich Weeds, 3 Years old, which Heartley sells at 5s. a Load.
       At one of the Clock we took our Mutton and Cyder, under the shade of a fine Tree, and laid our Provisions on a large flat stone which answered for Table, Dish and Plate, and then we dined expecting with much Pleasure an easy sail Home before the Wind, which then bread fresh at East. After Diner we boarded and hoisted sail, and sailed very pleasantly a Mile, when the Wind died away into a Clock Calm and left us to row against the Tide, and presently against the Wind too for that sprung up at south, right a Head of us, and blew afresh. This was hard work. Doubtful what Course to steer, whether to Nut Island, or to Half Moon, or to Hangmans Island or to Sunken Island, Coll. Q. grew sick which determined us to go ashore at Hangmans for that was the nearest. As soon as he set foot on shore he vomited, very heartily, and then weak and faignt, and spiritless, he crawled up to the Gunning House, and wrapping his great Coat round him, lay down on the sea weed and slept, while I rambled round the Island after Weeds and flowers and stones and young Gulls and Gulls Eggs. 500 Gulls I suppose hovered cawing and screaming over the Island, for fear of their Eggs and Young ones, all the time we were there. When the Coll. awoke and found himself strengthened and inspirited, we rowed away, under Half Moon, and then hoisted sail and run home. So much for the Day of Pleasure, The fishing frolick, the Water frolick. We had none of the Pleasure of Angling, very little of the Pleasure of Sailing. We had much of the fatigue of Rowing, and some of the Vexation of Disappointment. However the Exercise and the Air and smell of salt Water is wholesome.
      
      
       
        
   
   This entire entry was omitted by CFA in editing JA’s Diary, perhaps because, though it records a characteristic incident, it shows Col. Josiah Quincy in a momentarily undignified posture. The course of the fishing expedition among the islands of Boston Harbor and Quincy Bay may be traced on the map in Shurtleff, Description of BostonNathaniel B. Shurtleff, A Topographical and Historical Description of Boston, 3d edn., Boston, 1890., facing p. 518. Hangman or Hangman’s Island is about midway between Squantum and Hough’s Neck, in shoal water some two miles northeast of the mouth of Black’s Creek in present Quincy. Rainsford Island, about two miles farther northeast, had been in use by the town of Boston for quarantine and hospital purposes since 1737 (same, p. 523–525). For present-day details see U.S. Geological Survey map of Hull, Mass.


       
       
        
   
   That is, “bred”? But possibly an end-of-line contraction for “breathed.”


       
       
        
   
   Half Moon Island, now submerged except at low tide, formed a half-circle in the flats just off the mouth of Black’s Creek. It faced what was called Mount Wollaston Farm, the estate of Col. John Quincy and his son Norton, AA’s uncle. After Norton Quincy’s death in 1801, Mount Wollaston Farm came into the possession of the Adamses, partly by bequest and partly by purchase. A few years later the title to the island came into dispute because it had long been used by fishing and hunting parties from the neighboring towns. Thereupon JA wrote an historical and legal memorandum that provides an engaging account of Half Moon Island as he had known it since boyhood. This undated memorandum is in the Adams Papers under the assigned date of 1806. On 7 April 1806 a Quincy town meeting voted “To dismiss the article respecting fishing and fowling on half-moon, viz.:—’To know if the town will maintain their right and priviledge, according to old custom, in fishing and fowling on half-moon, and if any inhabitant should be prosecuted on that account, that the town, as a town, would defend the prosecution’” (Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p. 98). Search of the (unpublished) Quincy Town Records reveals nothing more on this subject.


       
      
      

      1760. June 26. Thurdsday.
      
      
       Feel indifferently well after my yesterdays walk and sail. I have begun to read the Spirit of Laws, and have resolved to read that Work, thro, in order and with Attention. I have hit upon a Project that will secure my Attention to it, which is to write in the Margin, a sort of Index to every Paragraph.
      
      
       
        
   
   JA had at least sampled the Spirit of Laws earlier; see Summer 1759, above, and note 19 there.


       
      
      

      June 27th. Friday.
      
      
       Read 100 Pages in the Spirit of Laws. Rambled away to a fine Spring in my Cozen Adam’s Land, which gushes thro a Crack in a large flat Rock and gurgles down in a pretty Rill. The Water is clear, sweet, and cool, and is supposed to have a very wholsome Quality, because it issues from a Mountain, and runs towards the North. What Physical Quality its northern Direction may give it, I know not. By its sweetness it flows thro clean Earth, and not minerals. Its Coolness may be owing to its Rise from the Bowells of the Hill.
       Zab’s Mind is taken up with Arithmetical and Geometrical Problems, Questions, Paradoxes and Riddles. He studies these Things that he may be able to gratify his Vanity by puzzling all the vain Pretenders, to Expertness in Numbers, and that he may be too expert, to be puzzled by any such Questions from others.
       There is a set of People, whose Glory, Pride &c. it is to puzzle every Man they meet, with some Question in the Rule of three or fractions, or some other Branch of Arithmetic. Jed. Bass. Moses French. Tom Peniman, &c. &c. Smith, Richard Thayer, &c.
      
     